Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fulchand Shende on 12/9/2021.

The application has been amended as follows:
Cancel claims 6-8.

Allowable Subject Matter
Claims 1-5 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Zhang (CN 102214043 B), Backer (US 2014/0364560), and Wentworth (US 7,138,450) for the following reasons:
Zhang discloses morpholine-based vegetable oil which is prepared by reacting epoxidized vegetable oil (epoxy-modified glycerin fatty acid ester) and morpholine for use in the production of polyurethane, however, it fails to disclose that the morpholine-based vegetable oil is used in rubber compositions comprising rubber and silica.
Backer discloses diene elastomer compositions comprising a filler and a silane with a piperazine ring and a (thio)ether linkage, however, it fails to disclose or suggest that a heterocycle-modified glycerin fatty acid ester is modified with piperazine.
Wentworth discloses a vulcanized rubber composition comprising epoxidized vegetable oil and silica, however, it fails to disclose or suggest that the epoxidized vegetable oil is reacted with a heterocycle that is a piperazine ring or a (thio)morpholine ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn